UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6911


MR. JAMES E. HOUCK,

                    Petitioner - Appellant,

             v.

WARDEN, Western Correctional Institution,

                    Defendant - Appellee,

STATE OF MARYLAND; BRIAN E. FROSH, The Attorney General of the State
of Maryland,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-00903-GJH)


Submitted: September 26, 2017                             Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James Houck, Appellant Pro Se. Edward John Kelley, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      James Houck seeks to appeal the district court’s order denying his motions for

appointment of counsel, to correct his sentence, and for a preliminary hearing. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Houck seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we deny Houck leave to proceed in forma pauperis, deny his motion for

transcripts at government expense, and dismiss the appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                             DISMISSED




                                            3